2:21-cv-01597-RMG   Date Filed 05/28/21   Entry Number 1-1   Page 1 of 21




                           EXHIBIT A
                    (Process and Pleadings)
    2:21-cv-01597-RMG          Date Filed 05/28/21      Entry Number 1-1       Page 2 of 21




                                                                                                      ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
STATE OF SOUTH CAROLINA                      )       IN THE COURT OF COMMON PLEAS
                                             )            NINTH JUDICIAL CIRCUIT
COUNTY OF BERKELEY                           )
                                             )       Case No.: 2021-CP-08-____________

                                    )
MAGNOLIA SOLAR LLC                  )
                                    )                           SUMMONS
            Plaintiff,              )                       (Jury Trial Demanded)
                                    )
      v.                            )
                                    )
SOUTH CAROLINA PUBLIC SERVICE )
AUTHORITY, (AKA “SANTEE             )
COOPER”),                           )
                                    )
            Defendant.              )
____________________________________)

TO THE DEFENDANT NAMED ABOVE:

       YOU ARE HEREBY SUMMONED and required to answer the Complaint herein, a copy

of which is herewith served upon you, and to serve a copy of your answer to this Complaint upon

the subscriber, at the address shown below, within thirty (30) days after service hereof, exclusive

of the day of such service, and if you fail to answer the Complaint, judgement by default will be

rendered against you for the relief demanded in the Complaint.


                                      Respectfully submitted,

                                      /s/ Thomas P. Gressette, Jr.
                                      Thomas P. Gressette, Jr. (SC Bar #14065)
                                      Direct: (843) 727-2249
                                      Email: Gressette@WGFLLAW.com
                                      John P. Linton, Jr. (SC Bar #79130)
                                      Direct: (843) 727-2252
                                      Email: Linton@WGFLLAW.com
                                      WALKER GRESSETTE FREEMAN & LINTON, LLC
                                      Mail: P.O. Drawer 22167, Charleston, SC 29413
                                      Office: 66 Hasell Street, Charleston, SC 29401
                                      Phone: (843) 727-2200
    2:21-cv-01597-RMG        Date Filed 05/28/21   Entry Number 1-1   Page 3 of 21




                                                                                     ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
                                  /s/ Adam Louis Horner
                                  Adam Louis Horner (SC Bar #78166)
                                  NARENCO, National Renewable Energy Corporation
                                  General Counsel
                                  Mail: 227 Southside Drive
                                         Suite B
                                         Charlotte, NC 28217-1727
                                  Email: adam.horner@narenco.com
                                  Phone: (704) 200-2920
                                  ATTORNEYS FOR THE PLAINTIFF
                                  MAGNOLIA SOLAR LLC

April 21, 2021
Charleston, South Carolina
      2:21-cv-01597-RMG        Date Filed 05/28/21        Entry Number 1-1     Page 4 of 21




                                                                                                    ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
STATE OF SOUTH CAROLINA                       )         IN THE COURT OF COMMON PLEAS
                                              )                NINTH JUDICIAL CIRCUIT
COUNTY OF BERKELEY                            )
                                              )         Case No.: 2021-CP-08-____________

                                    )
MAGNOLIA SOLAR LLC                  )
                                    )                             COMPLAINT
            Plaintiff,              )                         (Jury Trial Demanded)
                                    )
      v.                            )
                                    )
SOUTH CAROLINA PUBLIC SERVICE )
AUTHORITY, (AKA “SANTEE             )
COOPER”),                           )
                                    )
            Defendant.              )
____________________________________)


        NOW COMES THE PLAINTIFF, by and through its undersigned attorneys, complaining

of Defendant and alleging as follows:

 1.     The Plaintiff, Magnolia Solar LLC (“Magnolia”), a South Carolina limited liability

        company, brings this action pursuant to the South Carolina Uniform Declaratory

        Judgments Act, codified at S.C. Code § 15-53-30, et seq.

 2.     The Defendant, South Carolina Public Service Authority (also known as Santee Cooper)

        (“Santee Cooper”), is a body corporate and politic with a principal office located in the

        Town of Moncks Corner.

 3.     This Court has subject matter jurisdiction and it is proper for this Court to proceed

        pursuant to the South Carolina Uniform Declaratory Judgments Act and the Public Utility

        Regulatory Policies Act of 1978 (“PURPA”) § 210(f), 16 U.S.C. § 824a-3.

 4.     Venue is proper herein as the Defendant had its principal place of business in Berkeley

        County at the time the cause of action arose.



                                                  1
     2:21-cv-01597-RMG         Date Filed 05/28/21      Entry Number 1-1        Page 5 of 21




                                                                                                       ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
5.     Pursuant to Federal Energy Regulatory Commission (“FERC”) Order 69, Santee Cooper

       is required under PURPA Section 210 to purchase available electric energy from

       cogeneration and small power production facilities which become a qualifying facility.

6.     Magnolia’s planned electric generating facility is a qualifying facility (“QF”) certified in

       FERC Docket No. QF15-850, filed June 17, 2015, and as subsequently amended, January

       27, 2017.

7.     Magnolia intends, at its sole cost and expense, to design, construct, and operate a solar PV

       electric generating facility on three parcels of land totaling 463 acres in Orangeburg

       County having an address of 283 Juniper Street, Neeses, South Carolina.

8.     The facility (hereinafter “Magnolia QF”) will have total nameplate generating capacity of

       42 MWac and anticipated average net annual generation of approximately 105,000 MWh.

9.     Pursuant to the Public Utility Regulatory Policies Act of 1978 (“PURPA”), Santee Cooper

       is required to purchase all of the energy and capacity from the Magnolia QF. See 18 C.F.R.

       § 292.303(a) (stating “Each electric utility shall purchase, in accordance with § 292.304 ...

       any energy and capacity which is made available from a qualifying facility”).

10.    Based on the Magnolia QF’s status, as well as the size and location of the Magnolia QF,

       there are no exceptions that apply under PURPA that would allow Santee Cooper to avoid,

       in whole or in part, its obligation to purchase all of the energy and capacity from the

       Magnolia QF.

11.    The price Santee Cooper (as the purchasing utility) must pay Magnolia for the energy and

       capacity of the Magnolia QF is determined by Magnolia’s election between two price

       calculation options authorized by 18 C.F.R. § 292.304(d).




                                                2
       2:21-cv-01597-RMG          Date Filed 05/28/21       Entry Number 1-1       Page 6 of 21




                                                                                                     ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
    12.   Pursuant to 18 C.F.R. § 292.304(d), entitled, “Purchases ‘as available’ or pursuant to a

          legally enforceable obligation,” Magnolia has the option either:

                 (1) To provide energy as the qualifying facility determines such energy to
                 be available for such purchases, in which case the rates for such purchases
                 shall be based on the purchasing utility's avoided costs calculated at the
                 time of delivery; or
                 (2) To provide energy or capacity pursuant to a legally enforceable
                 obligation [“LEO”] for the delivery of energy or capacity over a specified
                 term, in which case the rates for such purchases shall, at the option of the
                 qualifying facility exercised prior to the beginning of the specified term,
                 be based on either:
                       (i) The avoided costs calculated at the time of delivery; or
                       (ii) The avoided costs calculated at the time the obligation is incurred.

          18 C.F.R. § 292.304(d) (2020) (multiple emphases added). 1

    13.   In the industry, a QF and purchasing utility routinely enter into a Power Purchase

          Agreement (“PPA”) to document the QF’s pricing election and any other negotiated terms

          prior to the QF beginning construction of its facility.

    14.   With a signed PPA, the QF can more accurately anticipate its costs and profitability

          thereby allowing the QF to attract investors as it prepares to begin construction.

    15.   Accordingly, the price Santee Cooper will pay Magnolia can be negotiated into an

          agreement between Santee Cooper and Magnolia, or the pricing can be set solely by

          Magnolia’s election to proceed pursuant to a LEO.

    16.   A LEO can take effect before a contract is executed and may not necessarily be

          incorporated into a contract. JD Wind 1, LLC, 129 FERC 61148, at P 25 (2009), reh'g

          denied, 130 FERC 61127 (2010) (“[A] QF, by committing itself to sell to an electric




1
    18 C.F.R. § 292.304 was amended with an effective date of February 16, 2021.
                                                    3
      2:21-cv-01597-RMG            Date Filed 05/28/21        Entry Number 1-1           Page 7 of 21




                                                                                                                 ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
          utility, also commits the electric utility to buy from the QF; these commitments result

          either in contracts or in non-contractual, but binding, legally enforceable obligations.”).

    17.   The LEO granted to QFs by 18 C.F.R. § 292.304(d) is intended to and functions “to

          prevent a utility from circumventing the requirement that provides capacity credit for an

          eligible qualifying facility merely by refusing to enter into a contract with the qualifying

          facility.” Small Power Production and Cogeneration Facilities; Regulations

          Implementing Section 210 of the Public Utility Regulatory Policies Act of 1978, Order No.

          69, FERC Stats. & Regs. ¶ 30,128 at 30,880 (1980).

    18.   Utilities may impose reasonably designed requirements that are consistent with ongoing

          state programs in the creation of the LEO. However, it is unlawful for a utility to impose

          unreasonable obstacles to the formation of a LEO that are not intended to further state

          programs or state public policy.

    19.   The creation of a LEO for the Magnolia QF is consistent with South Carolina’s public

          policy favoring renewable energy and the state’s ongoing programs.

    20.   In May 2019, South Carolina enacted the Energy Freedom Act (“EFA”), which

          memorialized South Carolina’s commitment to renewable energy sources, including solar.

          The EFA requires, among other things, that the effected utilities enter into PPA’s with a

          minimum ten year term. 2

    21.   Beginning in or about November 2016, Magnolia initiated communication with Santee

          Cooper regarding the Magnolia QF to be located in Orangeburg County and Magnolia’s

          intent to provide energy to Santee Cooper.

    22.   Magnolia sought to enter into a PPA with Santee Cooper regarding the Magnolia QF.


2
  While Santee Cooper is not bound by the provisions of the EFA, its implementation of PURPA must comport with
state public policy and programs, which are found, in part, in the EFA.

                                                      4
      2:21-cv-01597-RMG           Date Filed 05/28/21      Entry Number 1-1      Page 8 of 21




                                                                                                     ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
    23.   In November 2016, Santee Cooper and representatives of Magnolia began discussing a

          potential PPA for the Magnolia project. 3

    24.   On or about November 10, 2016, Steve Spivey, Santee Cooper’s Manager for Renewable

          Energy, informed Magnolia by email that he would be discussing the “Magnolia LEO”

          with internal counsel and would start drafting the PPA that Magnolia requested.

    25.   On or about November 16, 2016, Mr. Spivey emailed NARENCO a document that Spivey

          described as “a shell of a PPA.” The shell PPA did not include pricing information and

          Mr. Spivey noted he did not “have a timeframe …at this time” for when Santee Cooper

          would have pricing information for Magnolia to review.

    26.   The pricing information referenced is the “avoided costs” calculation referenced in 18

          C.F.R. § 292.304(d), which is the basis for the purchase price of the power.

    27.   Magnolia needed the pricing information (aka the avoided costs) so it could decide

          whether it wished Santee Cooper to purchase power from the Magnolia QF:

                 i.      based upon a price of “avoided costs calculated at the time of
                         delivery” of the power throughout the term of the PPA, or
                 ii.     based upon a fixed price set at the “avoided costs at the time the
                         obligation is incurred.”

    28.   This is Magnolia’s election option pursuant to 18 C.F.R. § 292.304(d)(2)(i) and (ii).

    29.   Over the next 18 months, Magnolia and Santee Cooper discussed a variety of transaction

          structures, reflecting different pricing for energy and capacity.

    30.   The types of contract terms, such as cost and term, that Magnolia and Santee Cooper were



3
  Much of the interaction between Santee Cooper and Magnolia was handled by NARENCO team
members on Magnolia’s behalf. NARENCO is the parent company of Magnolia Solar LLC. It is
a North Carolina limited liability company with its principal office at 227 Southside Drive, Suite
B, Charlotte, North Carolina 28217-1727.
                                                      5
  2:21-cv-01597-RMG          Date Filed 05/28/21     Entry Number 1-1       Page 9 of 21




                                                                                                ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
      negotiating for inclusion in a PPA were customary for solar projects in South Carolina.

      However, the delay in completing the PPA was not customary.

31.   The delay in completing the PPA is directly attributable to Santee Cooper’s refusal to

      negotiate in good faith and Santee Cooper’s creation of multiple obstacles making it

      unreasonably difficult for Magnolia to obtain a PPA or to operate under its LEO.

32.   On May 4, 2018, Mr. Spivey finally provided Magnolia with Santee Cooper's avoided

      costs.

33.   With Santee Cooper’s avoided cost information Magnolia was able to elect how it wished

      to proceed with pricing, and on May 11, 2018, Magnolia sent an updated form of the PPA

      that Santee Cooper had provided previously, which Magnolia revised based on the

      avoided costs that Mr. Spivey provided to Magnolia on May 4, 2018 (“May 11, 2018,

      PPA Draft”).

34.   In the May 11, 2018, PPA Draft, Magnolia set out its election for Santee Cooper to

      purchase the Magnolia Project’s power at “the avoided costs calculated at the time the

      obligation is incurred.”

35.   Magnolia also confirmed in its email conveying the May 11, 2018, PPA Draft to Santee

      Cooper as follows: “Magnolia Solar LLC, a Qualifying Facility (FERC:QF15-850),

      commits to sell 100% of its output to Santee Cooper under the attached or similar PPA

      and is ready to execute the PPA now.”

36.   Prior to May 11, 2018, Magnolia demonstrated its commercial viability and financial

      commitment to construct its facility.

37.   Santee Cooper refused to execute the May 11, 2018, Draft PPA.




                                              6
  2:21-cv-01597-RMG         Date Filed 05/28/21      Entry Number 1-1       Page 10 of 21




                                                                                                  ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
38.   Over the following months Magnolia attempted on numerous occasions to complete

      negotiations of the PPA. Throughout the period Santee Cooper engaged in multiple

      actions designed to delay and/or thwart negotiation of the PPA, including, among other

      things, mischaracterizing the transaction, going months between communications,

      attempting to force Magnolia to accept Santee Cooper’s 2019 pricing which was more

      favorable to Santee Cooper, and intentionally stalling progress of negotiations. These

      actions were unreasonable, prevented execution of a PPA, and caused an unreasonable

      delay to Magnolia’s operation under its LEO.

39.   Via letter dated November 15, 2019, counsel for Magnolia wrote to J. Michael Baxley,

      Senior Vice President and General Counsel for Santee Cooper citing Magnolia’s

      “continuous efforts over three years to execute a PPA” and providing notice of Magnolia’s

      position that “Santee Cooper has not fulfilled its obligations under the Public Utility

      Regulatory Policy Act (‘PURPA’).” A copy of the letter is attached hereto as Exhibit A.

40.   The November 15, 2019, letter made clear that upon finally receiving the avoided cost

      information from Santee Cooper, at least as early as its May 11, 2018, email, Magnolia

      committed to sell the full output from Magnolia to Santee Cooper. By operation of law,

      Magnolia’s commitment established a LEO under PURPA effective on May 11, 2018,

      that commits Santee Cooper to purchase from Magnolia based upon a price fixed for now

      based upon “avoided costs at the time the obligation is incurred” (“the Magnolia LEO”).

41.   Magnolia is prepared, willing, and intends to operate under the Magnolia LEO.

42.   Santee Cooper has refused to acknowledge the Magnolia LEO and has indicated it will

      not purchase powerunder the Magnolia LEO in the future. Upon information and belief,




                                              7
  2:21-cv-01597-RMG         Date Filed 05/28/21      Entry Number 1-1        Page 11 of 21




                                                                                                   ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
      Santee Cooper contends that a LEO was not established because Magnolia refused to

      accept Santee Cooper’s five-year term for a PPA.

43.   Presumably, Santee Cooper contends that in implementing PURPA’s regulations, it has

      enacted a requirement that in order for a LEO to be created, the QF must agree to a five

      year term in a PPA.

44.   This requirement is not reasonably designed to fit into South Carolina’s ongoing programs

      and economic and regulatory circumstances. Instead, it is designed to severely limit

      Santee Cooper’s obligations to purchase energy from QF’s in favor of Santee Cooper’s

      more desired means of electrical generation.

45.   Indeed, Santee Cooper’s implementation of the PURPA requirements runs in exact

      contravention to PURPA’s plain language, South Carolina policy, and the state’s

      regulatory circumstances.

46.   PURPA specifically mandates that a LEO operate as an alternate path to an executed PPA

      so as to prevent a utility from using the PPA as a cudgel to avoid purchasing from a QF

      and in particular a solar energy facility. Nevertheless, Santee Cooper has attempted to

      require Magnolia to agree to its PPA terms in order to create a LEO, which runs afoul of

      the very reason PURPA contains the LEO provision.

47.   Santee Cooper’s efforts to chill QF power generation is also seen in the disparity between

      the primary power producers in South Carolina solar generation:




                                               8
  2:21-cv-01597-RMG           Date Filed 05/28/21       Entry Number 1-1         Page 12 of 21




                                                                                                      ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
48.   Whereas other South Carolina utilities have incorporated solar generation, Santee Cooper

      remains the only utility that has managed to avoid purchasing more than a nominal amount

      of solar generated energy.

49.   A concrete, identifiable issue exists, and Magnolia asserts legal rights and a positive legal

      duty with respect thereto, which are denied by Santee Cooper.

50.   There is a justiciable controversy calling for the invocation of declaratory judgment

      action.

51.   Magnolia asks this Court to settle and to afford relief from uncertainty and insecurity with

      respect to rights, status and the legal relations between Magnolia and Santee Cooper.

52.   Magnolia is entitled to seek, and does hereby seek, an order of this Court declaring the

      rights, obligations, and status of the parties to this proceeding, and in particular that:

          a. On or before May 11, 2018, Magnolia could demonstrate commercial viability and
             financial commitment to construct its facility;

          b. On or before May 11, 2018, Magnolia committed to and/or established an
             enforceable LEO under PURPA (“the Magnolia LEO”);

          c. At the time of committing to the Magnolia LEO, Magnolia had the option to, and
             did elect that, the rates for such purchases would be the avoided costs calculated


                                                 9
    2:21-cv-01597-RMG          Date Filed 05/28/21       Entry Number 1-1        Page 13 of 21




                                                                                                         ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
               by Santee Cooper at the time the Magnolia LEO was incurred, which is May 11,
               2018;

           d. Magnolia’s November 15, 2019, letter made clear that upon finally receiving the
              avoided cost information from Santee Cooper, at least as early as its May 11, 2018,
              email, Magnolia committed to sell the full output from Magnolia to Santee Cooper
              with a 20-year term. By operation of law, Magnolia’s commitment established a
              LEO under PURPA effective on May 11, 2018, that commits Santee Cooper to
              purchase from Magnolia based upon a price fixed for now based upon “avoided
              costs at the time the obligation is incurred” (“the Magnolia LEO”);

           e. Santee Cooper is required to purchase all available generation from the facility
              during the life of the facility at the avoided cost as elected by Magnolia.
              Alternatively, Magnolia seeks an order that Santee Cooper is required to purchase
              all available power for a term of not less than ten years;

           f. Santee Cooper’s refusal to acknowledge and purchase power under the Magnolia
              LEO is contrary to the clear intent of federal law when it empowered QFs like
              Magnolia to elect to proceed under a LEO with pricing set at the time of
              establishment of the LEO;

           g. FERC has also specifically instructed that utilities in Santee Cooper’s position may
              not impose obstacles that make it unreasonably difficult to obtain a LEO;

           h. Santee Cooper has improperly imposed obstacles that have made it unreasonably
              difficult for Magnolia to obtain a PPA or to operate under its LEO;

           i. Any other declaration as to any other fact or finding necessary to declare the
              responsibilities and obligations of Santee Cooper to Magnolia;

           j. An award to Magnolia of its costs, expenses, disbursements, and attorneys’ fees;

           k. Trial by jury of all claims, matters, questions, and issues so triable; and

           l. Any and all other relief to which Plaintiff may be justly and equitably entitled.

                                     PRAYER FOR RELIEF

       WHEREFORE, Magnolia respectfully requests that the Court enter the declaratory

judgments herein requested by Magnolia, and that the Court grant Magnolia its costs and expenses,

including attorneys’ fees, and such other further and equitable relief as it may deem just and proper.




                                                 10
   2:21-cv-01597-RMG         Date Filed 05/28/21   Entry Number 1-1      Page 14 of 21




                                                                                         ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
                                   Respectfully submitted,

                                   /s/ Thomas P. Gressette, Jr.
                                   Thomas P. Gressette, Jr. (SC Bar #14065)
                                   Direct: (843) 727-2249
                                   Email: Gressette@WGFLLAW.com
                                   John P. Linton, Jr. (SC Bar #79130)
                                   Direct: (843) 727-2252
                                   Email: Linton@WGFLLAW.com
                                   WALKER GRESSETTE FREEMAN & LINTON, LLC
                                   Mail: P.O. Drawer 22167, Charleston, SC 29413
                                   Office: 66 Hasell Street, Charleston, SC 29401
                                   Phone: (843) 727-2200

                                   /s/ Adam Louis Horner
                                   Adam Louis Horner (SC Bar #78166)
                                   NARENCO, National Renewable Energy Corporation
                                   General Counsel
                                   Mail: 227 Southside Drive, Suite B
                                          Charlotte, NC 28217-1727
                                   Email: adam.horner@narenco.com
                                   Phone: (704) 200-2920
                                   ATTORNEYS FOR THE PLAINTIFF
                                   MAGNOLIA SOLAR LLC

April 21, 2021
Charleston, South Carolina




                                            11
                      ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
Page 15 of 21




                                                             EXHIBIT A
Entry Number 1-1
Date Filed 05/28/21
2:21-cv-01597-RMG
                 2:21-cv-01597-RMG                   Date Filed 05/28/21               Entry Number 1-1                Page 16 of 21




                                                                                                                                                         ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
(./1   0                                                                                                                   Eversheds Sutherland (US) LLP
                                                                                                                           700 Sixth Street, NW, Suite 700
oz                                                                                                                         Washington, DC 20001-3980

                                                                                                                           D: +1 202.383.0248
w<C                                                                                                                        F: +1 202.637.3593
I_)                                                                                                                        catherinekrupka@
       0::::                                                                                                               eversheds-sutherland.com
(./1   w
o:::: I
w I-
> ::)
w      (./1                                                            November 15, 2019


                     VIA EMAIL AND FEDERAL EXPRESS
                     J. Michael Baxley
                     Senior Vice President and General Counsel
                     Santee Cooper
                     1 Riverwood Drive
                     Moncks Comer, SC 29461

                     Dear Mr. Baxley:

                     I am writing to you on behalf of our client, National Renewable Energy Corporation
                     ("NARENCO") in the hopes that you can offer some assistance in finalizing a power
                     purchase and sale agreement ("PP A") between Magnolia Solar LLC ("Magnolia"), a
                     NARENCO affiliate, and South Carolina Public Service Authority ("Santee Cooper").
                     Notwithstanding NARENCO's continuous efforts over three years to execute a PPA for
                     Magnolia, Santee Cooper has not fulfilled its obligations under the Public Utility
                     Regulatory Policy Act ("PURP A").

                     Project Background

                     Magnolia is a qualifying facility ("QF") certified in FERC Docket No. QF15-850. The
                     project is located at Firetower Rd., Neeses, South Carolina, which is in Santee Cooper's
                     service territory. The project capacity is 42 MWac.

                     Legal Obligation to Purchase

                     Santee Cooper has an obligation under PURPA to purchase all of the energy and capacity
                     from the Magnolia QF. 18 C.F.R. § 292.303(a) (stating "Each electric utility shall
                     purchase, in accordance with § 292.304 ... any energy and capacity which is made
                     available from a qualifying facility"). Based on the QF status, as well as the size and
                     location of the Magnolia project, there are no exceptions that apply under PURPA that
                     would allow Santee Cooper to avoid this obligation in whole or part.

                     PURPA gives NARENCO the right to elect what rate it wishes to be paid. 18 C.F.R. §
                     292.304. NARENCO elected the option under Section 292.304(d)(2)(ii), which states in
                     relevant part that "Each qualifying facility shall have the option ... (2) To provide energy
                     or capacity pursuant to a legally enforceable obligation for the delivery of energy or
               Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
               Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www .eversheds-sutherland.com.
  2:21-cv-01597-RMG                   Date Filed 05/28/21               Entry Number 1-1                Page 17 of 21




                                                                                                                                          ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
      J. Michael Baxley
      November 15, 2019
      Page 2


      capacity over a specified term, in which case the rates for such purchases shall, at the
      option of the qualifying facility exercised prior to the beginning of the specified term, be
      based on ... (ii) The avoided costs calculated at the time the obligation is incmTed." The
      Federal Energy Regulatory Commission ("FERC") has held that a "QF, by committing
      itself to sell to an electric utility, also commits the electric utility to buy from the QF; these
      commitments result either in contracts or in non-contractual, but binding, legally
      enforceable obligations." JD Wind I, LLC, 129 FERC ~ 61,148, at P 25 (2009); see also
      FLS Energy, Inc., 157 FERC ~ 61,211 at P 24 (2016) (holding that "The Commission
      explained in JD Wind 1, LLC that the establishment of a legally enforceable obligation
      turns on the QF's commitment, and not the utility's actions.").

      The following is a summary of key events underlying the establishment of Santee Cooper's
      legally enforceable obligation ("LEO") to purchase from the Magnolia QF:

           •    In November 2016, Santee Cooper and NARENCO discussed a PPA for the
                Magnolia project. On November 10, 2016, Steve Spivey of Santee Cooper
                informed NARENCO that he would be discussing the "Magnolia LEO" with
                internal counsel and would start drafting the PPA that NARENCO requested.
           •    On November 16, 2016, Mr. Spivey sent NARENCO "a shell of a PPA" noting he
                did not "have a timeframe on the pricing at this time."
           •    Over the next 18 months, NARENCO and Santee Cooper discussed a variety of
                transaction structures, reflecting different pricing for energy and capacity over
                contract terms ranging from 10 to 25 years. The pricing and contract terms that
                NARENCO and Santee Cooper were discussing were customary for solar projects
                in South Carolina. See, e.g., Palmetto Plains Solar Project, LLC, Docket No. 2017-
                160-E; Huntley Solar, LLC, Docket No. 2017-184-E; Lily Solar LLC, Docket No.
                2017-185-E; Midlands Solar LLC, Docket No. 2018-75-E; Beulah Solar, LLC,
                Docket No. 2018-191-E. They remain so today. See S.C. Code§ 58.41.20(F)(l).
           •    On May 4, 2018, Mr. Spivey noted that NARENCO "had asked about [Santee
                Cooper's] avoided cost in the past" and provided NARENCO with Santee Cooper's
                five year avoided cost for a solar project.
           •    On May 11, 2018, NARENCO sent a form of the PPA that Santee Cooper had
                provided previously, which it revised to include the avoided costs that Mr. Spivey
                had provided to NARENCO and other terms for the transaction. NARENCO also
                confirmed that "Magnolia Solar LLC, a Qualifying Facility (FERC:QF15-850),
                commits to sell 100% of its output to Santee Cooper under the attached or similar
                PPA and is ready to execute the PPA now."

      These communications establish unambiguously that NARENCO was seeking an avoided
      cost PURP A contract with Santee Cooper with a term of 10 years or more and that the
      parties had discussed the LEO for Magnolia. Upon finally receiving the avoided cost
      information from Santee Cooper, NARENCO committed to sell the full output from
      Magnolia to Santee Cooper with a 20-year term. By law, Magnolia's commitment

Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
  2:21-cv-01597-RMG                   Date Filed 05/28/21               Entry Number 1-1                Page 18 of 21




                                                                                                                                          ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
      J. Michael Baxley
      November 15, 2019
      Page 3


      established a LEO under PURP A effective on May 11, 2018 that commits Santee Cooper to
      purchase from Magnolia.

      Good Faith Negotiations

      FERC created the LEO "to prevent a utility from circumventing the requirement that
      provides capacity credit for an eligible qualifying facility merely by refusing to enter into a
      contract with the qualifying facility." Small Power Production and Cogeneration
      Facilities; Regulations Implementing Section 210 of the Public Utility Regulatory Policies
      Act of 1978, Order No. 69, FERC Stats. & Regs.~ 30,128 at 30,880 (1980). FERC also has
      instructed that states or municipal utilities "may not impose obstacles that make it
      umeasonably difficult to obtain a LEO." See Qualifying Facility Rates and Requirements
      Implementation Issues Under the Public Utility Regulatory Policies Act of 1978, 168 FERC
      ~ 61,184 at P 139 (2019) (citing Cedar Creek Wind LLC, 137 FERC ~ 61,006 at P 35 &
      n.57 (2011); W. Penn Power Co., 71 FERC ~ 61,153, at 61,495 (1995)).

      NARENCO has made a good faith effort to finalize a PPA for the Magnolia QF based on
      the avoided costs of Santee Cooper at the time the LEO became effective.
      Notwithstanding, Santee Cooper has erected a series of obstacles to moving forward. The
      following are examples of those obstacles:

           •    Mischaracterized Contract: On June 8, 2018, Mr. Spivey sent an email to
                NARENCO stating, "I appreciate your continued interest to develop projects for
                Santee Cooper. While we have been encouraged by all of the unsolicited proposals
                we are receiving, Santee Cooper is not in a position to enter into any agreements at
                this time outside of what we may be required to enter into under PURP A." This
                email suggests that Santee Cooper is characterizing the Magnolia commitment to
                sell the output of the Magnolia QF as something other than a PURP A transaction.
                The communications referenced in the summary above indicate that the parties had
                always spoken about the Magnolia PP A as a PURP A transaction and that Santee
                Cooper understood this.
           •    Changed Contract Term: On June 11, 2018, NARENCO again asked Santee
                Cooper to "tender Magnolia Solar LLC a Power Purchase Agreement that conforms
                to your understanding of Santee Cooper's obligation under PURP A to purchase
                power from a Qualifying Facility." NARENCO also reiterated the commitment it
                made on May 11, 2018, "Magnolia Solar LLC, a Qualifying Facility (FERC: QF15-
                850), committed to sell 100% of its output to Santee Cooper." On June 14, 2018,
                Mr. Spivey informed NARENCO that he would "be scheduling a time to get my our
                attorney to see how we move forward. Also I want to let you know that a major
                change that will be required to the DRAFT you provided is that the Term will be
                need to be reduced to conform to the 5 years required under PURP A. Would
                NARENCO still what to pursue a five year deal?" During the course of the
                discussions leading up to the May 11, 2018 LEO, the parties never discussed a five
                year term, nor would they have had reason to consider a five year term based on the

Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
  2:21-cv-01597-RMG                   Date Filed 05/28/21               Entry Number 1-1                Page 19 of 21




                                                                                                                                          ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
      J. Michael Baxley
      November 15, 2019
      Page 4


                customary terms in South Carolina. Nevertheless, following NARENCO's May 11,
                2018 email establishing the LEO for Magnolia, Mr. Spivey changed course and
                claimed that PURP A requires a 5-year term. There is no such requirement under
                PURP A. In addition, a minimum 10-year term is consistent with the term
                provisions in the contracts filed for projects such as Palmetto Plains Solar Project,
                LLC, Huntley Solar, LLC, Lily Solar LLC, Midlands Solar LLC, and Beulah Solar,
                LLC, as well as the term South Carolina adopted in the Energy Freedom Act for
                PURPA transactions. See S.C. Code§ 58.41.20(F)(l) (requiring "electrical utilities,
                subject to approval of the commission, shall offer to enter into fixed price power
                purchase agreements with small power producers for the purchase of energy and
                capacity at avoided cost, with commercially reasonable terms and a duration of ten
                years."). Finally, it is also shorter than the 15- to 25-year term referenced in the
                Request for Information circulated on behalf of Santee Cooper on October 16, 2019
                by John Painter of nFront Consulting. Santee Cooper's insistence on a 5-year term
                thus is arbitrary and unreasonable.
           •    Changed Pricing: On May 4, 2018, Mr. Spivey provided NARENCO with avoided
                cost information for solar projects, which set the rate when Magnolia established its
                LEO on May 11, 2018. Nearly a year later, on April 16, 2019, Santee Cooper
                returned the PP A with the LEO rates eliminated. Mr. Salisbury confirmed in a
                telephone call with NARENCO that the rates provided by Mr. Spivey "are no longer
                available."
           •    Changed Agreement: On November 16, 2016, Santee Cooper provided a form of
                PPA to NARENCO. During the course of discussions about the Magnolia LEO and
                the avoided costs, the parties relied on this PPA. On May 11, 2018, NARENCO
                returned the PPA that Santee Cooper had provided, populated to include the avoided
                costs that Mr. Spivey had provided to NARENCO. On August 23, 2018, Santee
                Cooper inexplicably changed the form of the PPA and required NARENCO to start
                negotiations anew. In addition to wasting resources, the new PP A was less
                favorable to NARENCO. Nevertheless, NARENCO accepted most of the revised
                terms of the PP A to move the process along.
           •    Slow Negotiations: In the interest of brevity, we have only referenced a select
                number of communications that NARENCO has had with Santee Cooper about the
                Magnolia PPA. A more detailed timeline shows that NARENCO's attempts to
                engage Santee Cooper on the Magnolia PP A has spanned three years without
                finalizing a PP A. It also shows that NARENCO had to shepherd diligently the
                discussions, often waiting weeks or months before getting a response and often
                requiring NARENCO to send or leave messages seeking a response from Santee
                Cooper. NARENCO understands there are many reasons why the delays occurred,
                but the entire process should have been completed more quickly and certainly by
                now. The delays instead have served as an obstacle to Magnolia enjoying the rights
                to which it is lawfully entitled under PURP A.



Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
  2:21-cv-01597-RMG                   Date Filed 05/28/21               Entry Number 1-1                Page 20 of 21




                                                                                                                                          ELECTRONICALLY FILED - 2021 Apr 21 3:24 PM - BERKELEY - COMMON PLEAS - CASE#2021CP0800888
      J. Michael Baxley
      November 15, 2019
      Page 5


      FERC has found on numerous occasions that the obstacles that NARENCO has
      experienced with Santee Cooper for the Magnolia QF are contrary to PURP A. See, e.g.,
      FLS Energy, Inc., 157 FERC ~ 61,211 at P 24 (finding that "a requirement for a facilities
      study or an interconnection agreement, given that the utility can delay the facilities study or
      delay tendering an executable interconnection agreement, as a predicate for a legally
      enforceable obligation is inconsistent with PURPA and the Commission's regulations under
      PURPA"); Cedar Creek Wind, LLC, 137 FERC ~ 61,006 at P 36 (2011) (stating that the
      "use of the term 'legally enforceable obligation' is intended to prevent the utility from
      delaying the signing of a contract, so that a later and lower avoided cost is applicable.").

      NARENCO hopes that the obstacles it has faced around the Magnolia PPA are inadvertent
      by-products resulting from changes in personnel and other challenges facing Santee Cooper
      during the relevant period.

      NARENCO recognizes the recently announced Resource Plan of Santee Cooper, approved
      by the Santee Cooper Board of Directors on September 11, 2019 and provided to the South
      Carolina Department of Administration (report:
      https://www.santeecooper.com/About/Business-Forecast/ pdfs/2019-09-09-Santee-Cooper-
      Business-Forecast.pdf) changes the strategic approach to Third Party PPAs. The Resource
      Plan presents an ambitious target for procurement of 1,000 MW of solar by 2024.
      Furthermore, the 2019 Request for Information, on October 16th, indicates Santee Cooper
      is contemplating solar PP A contract terms of 15 to 25 years.

      Given this background, it appears that executing a 20 year PP A with Magnolia at the LEO
      rates would help achieve Santee Cooper's procurement goals as established in the Resource
      Plan while also fulfilling its PURP A obligations to the Project. NARENCO values its
      relationship with Santee Cooper and would like to proceed towards getting the Magnolia
      PP A signed by year-end.

      We would appreciate it if you could provide us with notice of how you intend to proceed by
      December 6, 2019.

      Sincerely,

      (Ja_,+~ky-~
      Catherine M. Krupka

      cc:       Ben Friedell (NARENCO)
                Carey Salisbury (Santee Cooper)




Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www .eversheds-sutherland.com.
2:21-cv-01597-RMG   Date Filed 05/28/21   Entry Number 1-1   Page 21 of 21




                    28th




        28
